Citation Nr: 0905025	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  96-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran served on active service from July 9, 1965 to 
December 21, 1966 when he discharged under honorable 
conditions.  He served in the Republic of Vietnam from April 
6, 1966 to December 16, 1966.  

The service personnel records show that he reenlisted in the 
Army in April 1967 under the name [redacted].  On or 
about September 1, 1967, the veteran went AWOL and was 
ultimately dropped from the rolls as a deserter.  

While in an AWOL status as [redacted], the veteran 
reenlisted again under the name [redacted] and 
subsequently went AWOL on November 30, 1967. He was later 
discharged under other than honorable conditions in August 
1968 due to fraudulent entry.  

Another reenlistment in the Army in December 1969 and an 
enlistment in the Marine Corps in March 1974 were also 
subsequently voided.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2000.  

In a January 2001 decision, the Board found that new and 
material evidence had been presented sufficient to reopen the 
claim of service connection for PTSD, which had previously 
been denied, and remanded the matter to the RO for additional 
development of the record.  

In September 2003 and August 2005 the Board again remanded 
the case the RO, via the Appeals Management Center (AMC) for 
further development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have performed active service 
that would equate with his engaging in combat with the enemy 
while in the Republic of Vietnam.  

3.  The veteran is not shown to have a diagnosis of PTSD that 
is based on verified or potentially verifiable stressor or 
other event during his period of honorable active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2004, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that, to establish 
entitlement to service-connected compensation, benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2005 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2004 letter and an October 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 and October 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (the veteran's 
status) is not at issue, and as noted above the March 2004 
letter advised the veteran of the second and third Dingess 
elements (existence of a disability and connection between 
the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  Therefore, there is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in June 2008.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2000.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board notes that the veteran was diagnosed with PTSD at a 
VA examination in June 2008.  However, any diagnosis of PTSD 
must be supported by a verified stressor that happened during 
service.  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether a veteran 
engaged in "combat with the enemy."  See Gaines v. West, 11 
Vet. App. 353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran has testified that he was part of the 255th 
Transportation Detachment from April 1966 to July 1966, that 
he was a part of the 54th Aviation Company from July 1966 to 
October 1966, and again a part of the 255th Transportation 
Detachment from October 1966 to December 1966.  

The veteran reports having been in the 255th Transportation 
Detachment as part of the 222nd Battalion and in the 54th 
Aviation company under the 12th Aviation Group.  He reported 
serving with the 173rd Airborne Brigade.  He stated that from 
September 1966 until October 1966 his duty station was Vung 
Tau, III Corps, Zone C, Tay Ninh province, and that at one 
point, he worked with the "2nd, 503 of the 173rd Airborne 
Brigade" participating in operation Attleboro.  

The veteran has testified that one of his stressors occurred 
in approximately June 1966, when he was outside of Cat Lo 
"picking up" men from 173rd, and they were fired upon and 
"Spec. 4 [redacted]" was shot.  

Additionally, in April or May of 1966, the veteran stated 
that he was involved in an assault on a village near Bong San 
along with the 173rd Airborne Brigade, in which all the 
civilians of the village were killed.  He testified that, 
when he was assigned to security duty in Cat Lo in 
approximately August 1966, he shot at a "sandpan" and that he 
"laid fire and sunk it."  

The veteran also stated that "MAC V" advisers, by the names 
of "[redacted] and Sergeant [redacted]," were killed and were part of 
the 222nd Battalion.  

His last stressor was that, in approximately July 1966, when 
the 173rd was ambushed outside of Cat Lo.  He reported 
volunteering to help evacuate wounded and dead from aircraft.  

The veteran is shown to have served on active duty in the 
Republic of Vietnam from April 6, 1966 to December 16, 1966.  
The Board to this extent must emphasize that service in a 
combat zone, without more, is not sufficient to establish 
that a veteran engaged in combat with the enemy.  See e.g., 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Initially, there is no objective evidence to show that the 
veteran was either wounded or preformed any duty that would 
equate to his having had combat with the enemy while 
performing active duty in the Republic of Vietnam.  

The service personnel records show that his duties while 
serving in the Republic of Vietnam were those as a mechanic 
and an armorer.  The veteran was awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  His specialty title was 
noted  to be that of central supply specialist.  

In May 1996, the veteran was tried by special court martial 
and found guilty for stealing property.  He was sentenced to 
a reduction of grade and forfeiture of pay for six months.  

The service personnel records show that the veteran received 
nonjudicial punishment in the form of restriction and extra 
duty for 14 days because of his failure to repair for 
scheduled guard duty at Vung Tau Airfield on September 29, 
1966.  

The veteran also was to receive nonjudicial punishment 
because of conducting himself in a drunken and disorderly 
manner by fighting on November 17, 1966 and because of being 
found asleep while on guard duty on November 20, 1966 and 
breaking restriction on November 27, 1966.  

In a November 1966 statement, his unit requested a medical 
evaluation in connection with discharge proceedings for 
unsuitability because of inept duty performance and inability 
to adapt to military discipline due to a negative and 
uncooperative attitude.  

Later in the month of November 1966, the veteran was 
recommended for discharge due to unsuitability.  His 
assignments were noted as having been those of a wheel 
vehicle mechanic from April 9 to July 24, 1966, an armorer 
from July 25 to October 10, 1966, and a truck driver on and 
after October 1, 1966.  

Thus, none of the  reported stressors for the purposes of 
this appeal can be verified on the basis of the veteran's 
assertions alone.  Rather, they must be independently 
corroborated by other competent evidence.  

In a January 2003 letter, the U.S. Army Crime Records Center 
stated that they did not have any unit records to verify the 
veteran's stressors.  The Board notes that, at various times 
during the pendency of the appeal, the RO contacted the 
Center for Unit Records Research (CURR) to verify the 
veteran's stressors.  

In a February 2007 letter, CURR stated that it had researched 
1966 historical report submissions from the 222nd Aviation 
Battalion, the highest headquarters of the 255th 
Transportation Detachment, and the available U.S. Army 
casualty database concerning the causalities and stressors 
that the veteran had described.  

However, the casualty data did not have any reports that 
matched the veteran's identified deceased or anyone assigned 
to the 173rd Airborne Brigade who was reported to have been 
ill, injured, wounded or killed.  

The Board notes that CURR did not respond specifically to 
every stressor the Board identified in its September 2005 
remand; however under Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) a remand is not required under Stegall v. West, 
where there is substantial compliance with Board's remand 
instructions; see also Chest v. Peake, 283 Fed. Appx. 814, 
2008 WL 2796362 (unpublished disposition) (substantial 
compliance, not absolute or complete compliance, is the 
correct standard).  

The Board notes that the veteran has not submitted any other 
competent evidence-such as statements from former service 
comrades-to support his assertion or otherwise to verify any 
claimed in-service event or incident.  Without such support 
and given the absence of independent corroboration of the 
service events identified by the veteran, the Board finds 
that a diagnosis of PTSD cannot be sustained for compensation 
purposes in this case.  

In addition, the claimed stressors that dealt with being 
attacked could not be verified based on unit records.  
Moreover, the unit records could not verify the wounding or 
death of the one named individual identified by the veteran.  

While the veteran identified other incidents in service as 
having been productive of stress or anxiety, he was not able 
to provide specific information that would permit independent 
verification from official records prepared in connection 
with his period of service.  

Other more personal events described in his statements, 
without more from the veteran himself, are not of the kind 
potentially verifiable from the official records.  The Board 
also notes that there is no evidence of the veteran was 
injured during service.  Without any "buddy statements" or 
other supporting evidence, there is no way to verify the 
veteran's claimed stressors on this record.   

For reference purposes, the Board notes that medical records 
previously associated with the record include treatment 
summaries from the Woodsite Receiving Hospital show that the 
veteran was admitted to that facility because of a schizoid 
personality in December 1969 and April 1972.  He also 
admitted for paranoid type schizophrenia in June 1973 and 
October 1975.  

In connection with an earlier claim for a nervous condition 
with depression, the veteran was examined by VA in April 
1984.  He reported at that time as having had depression 
since December 1966., prior to leaving Vietnam.  He reported 
that his life style had changed there because he began 
drinking heavily and living in daily fear of "getting his 
head blown off."  He added that he had been stationed at an 
air strip that was mortared a lot and lived in a bunker 
during the entire year.  

The veteran described his duties as going to the "repo-
depot" about four miles away to get parts on a daily basis.  
Reportedly, this was a hazardous trip because to road was 
mortared about three times a month.  He added that, at the 
end of day, everyone did a lot of drinking, seven days a 
week.  After returning from Vietnam, he continued to drink 
because of depression.  

The diagnosis at that time was that of chronic severe 
dysthymic disorder and alcoholism with physical dependence.  

The Board finds in reviewing these earlier records that the 
veteran's statements recorded then in connection with his 
application for compensation are inconsistent with his 
current assertions that he participated in some fashion in 
air operations or was engaged directly in situations with 
combat units as a volunteer.  As such, these recent 
statements are viewed as being of limited credibility or 
limited probative value.  The earlier statements did not 
identify any specific event or incident involving a 
potentially verifiable stressor during his service.  

Finally, the Board would add that the submitted unit 
information  serves to shown that it was unlikely that the 
veteran participated in Operation Attleboro that was noted to 
have commenced on November 7, 1966 and terminated on November 
20, 1966.  The veteran's own records show that he had 
received nonjudicial punishment for failing to report for 
guard duty and breaking restriction during this same period.  

The unit records do not show that combat operations were 
conducted in the vicinity of Vung Tau in May and June of 
1966, but enemy contact was noted to be light.  This also was 
during a period when the veteran's duties were noted to have 
been those of wheeled vehicle repairman.  

The unit in question is shown to have sustained significant 
killed and wounded in action in late June, but there was no 
reference linking these events or subsequent operations to 
the veteran's location in Vung Tau.  

On this record, the Board finds no verified or potentially 
verifiable stressor to support a current diagnosis of PTSD.  
Accordingly, as the preponderance of the evidence is against 
the claim, service connection for PTSD must be denied.  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


